 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent immediately upon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by Respondent toassure that said notices are not altered, defaced, or covered by any other material.(b)Notify the said Regional Director, in writing, within 20 days from the dateof receipt of this Decision, what steps the Respondent has taken to comply herewith .44 In the event that this Recommended Order is adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, asamended,we hereby notify our employees that:WE WILL NOT offer inducements to employees to refrain from becoming orremainingmembers of Los Angeles Dress and Sportswear Joint Board, Interna-tionalLadies'GarmentWorkers'Union,AFL-CIO, or any other labororganization.WE WILL NOT threaten to discharge any employee or employeesfor engagingin anyunionor concerted activities.WE WILL NOT question any employeeabout hisunionactivities.WE WILL NOT engage in surveillance of employees attending or wishing toattend union meetings.WE WILL in no other like or relatedmannerinterfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join, orassist Los Angeles Dress and Sportswear Joint Board, International Ladies' Gar-ment Workers' Union, AFL-CIO, or any other labor organizatoin, to bargaincollectively through representatives of their own choosing, orto engage inother concerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all such activities, except to theextent that the right so to refrain may be affected byan agreementrequiringmembership in a labor organization as a condition of employment, as authorizedin Section8(a)(3) ofthe National Labor Relations Act, as amended.All our employeesare free tobecome orremain,or to refrain from becomingor remaining, members of Los Angeles Dress and Sportswear Joint Board, Interna-tional Ladies' Garment Workers' Union, AFL-CIO.J ER MARAI LINGERIE CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles, California 90014, Telephone688-5229.Dunclick, Inc.andTeamsters Union Local No. 551, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America, Independent.Case No. 19-CA-3146.June 107 1966DECISION AND ORDEROn March 28, 1966, Trial Examiner Henry S. Salim issued hisDecision in the above-entitled proceeding, finding that the Respondent159 NLRB No. 13. DUNCLICK, INC.11has engaged in and isengaging in certain unfair labor practices allegedin the complaint and recommending that it cease and desist therefromand takecertain affirmativeaction,as setforth in the attached TrialExaminer'sDecision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegatedits powersin connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in this case,and hereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]1We agree with the Trial Examiner's finding that Respondent's contention that em-ployees Forkner and Andrews were discharged for cause is without merit, and that the dis-charges were in fact discriminatorily motivated in violation of Section 8(a) (3) and (1)of the Act.That it was these employees'union interests and activities which precipitatedtheir discharges is fully established by the record.Thus, as the Trial Examiner found,Forkner and Andrews were competent employees, their discharges were precipitates andwithout any prior warning that their alleged improper conduct would result in disciplinaryaction being taken against them,and Respondent's testimony with respect to the rock-throwingand water-squirting incidents as the proffered ground for their discharge wasnot to be credited.Moreover, it is clear that Respondent believed that Forkner andAndrews were proponents of the Union and associated them withthe agitationamong theemployees created by the forthcoming electionRespondent's counsel at the hearing con-ceded as much when he questioned Andrews as to whether there had been a dispute orargument just prior to the election,and testimony thereafter made it clear that the ques-tion had reference to disputes and arguments associated with union organization and theelection.Moreover,Respondent's contention that one of its reasons for discharging Forknerand Andrews was the "trouble they had created among the men"can readily be understoodas an allusion to the aforesaid disputes and arguments, as was its admission in its briefto the Board that it knew the disputes and activities in its shopwerespeaiheaded byForkner and Andrews.TRIAL EXAMINER'S DECISIONUpon a charge filed on May 21, 1965, a complaint issued June 23, 1965, againstDunclick, Inc., alleging that the Respondent Company had violated Section 8(a)(1),(3), and(5) of the Act. It is alleged,inter alia,that the Respondent interrogatedand threatened its employees and granted them a general pay increase with the adventof the Union; discharged two employees for union activities; and refused to bargainwith the Union, the Charging Party.The Respondent denies the commission of anyunfair labor practices.A hearing was held in Lewiston, Idaho, on October 20 and21, 1965, before Trial Examiner Henry S. Sahm.Following the hearing, briefs werefiled by the parties on December 20, 1965.Upon the entire record in this case,including the briefs, and from my observationof the demeanor of the witnesses while testifying,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent,an Idaho corporation,employing 20 to 25 people,is engaged in themanufacture of cement block and pipe at Lewiston, Idaho.The year ending Decem-ber 31,1964,Respondent manufactured products valued in excess of $50,000 which 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere shipped from said plant directly to points outside Idaho. It is found accord-ingly that Respondent is an employer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDTeamsters Union Local No. 551, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Independent, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABORPRACTICESOn February 24, 1965, Lester Nedrow, who is employed by the Respondent Com-pany, went to the offices of the Union herein and spoke to Everett Byers, secretary-treasurer of the Union, with respect to the possibility of organizing a union at Re-spondent's plant.A meeting was arranged for the following day at the Union'sofficewhich was attended by Respondent's production and maintenance employees.'Ofthe 14 employees in the unit, 13 signed union membership application cards whichauthorized the Union to act as their bargaining agent for the eventual purpose ofhaving the Union represent the said employees in collective-bargaining negotiationswith the Respondent.2On February 27, 1965, the Union sent a letter by certified mail to the Companyalleging it represented a majority of the employees and requesting a meeting onMarch 3 for the purpose of recognition and bargaining 3The letter also stated thattheUnion was prepared to prove its majority representation by submitting "burevidence to a disinterested third party." 4On March 1, 1965, the Companyannounced a wage increasefor the employeescomprising the unit involved in this proceeding 5Upon receipt of the Union's letter, the Company's president, Dundas, replied byletter dated March 2, 1965, stating he was unable to meet with the Union on March 3,"but will let you know when I can." 8 Shortly after receiving the Company's reply,Byers, the union official, spoke by telephone to President Dundas and asked Dundaswhen he could meet with him and whether he would recognize the Union.Accord-ing to Byers' uncontradicted testimony, Dundas answered: ".. . not unless he hadto" and referred him to his lawyer.On March 1, 1965, the Union filed a representation petition with the Board (Case19-RC-3593) and pursuant to a direction of election, dated March 31, an elec-tion was conducted on April 23, 1965.Of the 15 eligible voters, of which 14 voted,5 voted for the Union, 6 against, and 3 ballots were challenged.On April 29, theUnion filed objections to the conduct of the election?On May 27, a supplementaldecision was issued by the Regional Director directing that the three challengedballots be opened and counted.The revised tally of ballots showed a tie vote of sevento seven.On June 17, 1965, the election was set aside and the petition in Case19-RC-3593 dismissed, and the complaint in this case issued on June 23, 1965.8A. Resolutions of fact and credibilityConsiderable credence has been placed on the testimony of those witnesses whowere in the employ of Respondent at the time they testified.As such, they dependedon their jobs for their livelihood and they understood that after testifying they wouldcontinue in the employment of Respondent.Moreover, the tner of these facts is notunmindful of the predicament of an employee who testifies adversely to his employer'sinterests, being apprehensive and fearful, with some measure of justification, as tothe future possibility of retaliatoryaction.These practical considerations coupledwith the normal workings of human nature have led me to credit Olander, Nedrow,1See paragraph 5 of the complaintGeneral Counsel'sExhibit 1(c).2 See General Counsel'sExhibits 5A-5'M and GA-6L3It was stipulated that as of the time alleged in the complaint, namely, February 27,1965, the Union represented a majority of the employees*General Counsel'sExhibit 3The testimony of 'Myers, vice president and treasurer of Respondent. is not credited thatthe Company had not yet received the Union's letter dated 'March 27 requesting recognitionwhen the announcement was made to the employees of a pay increase°General Counsel's Exhibit 4.v See General Counsel's Exhibit 2(a).° See General Counsel's Exhibits 1(c) and 2(b). DUNCLICK, INC.13Arledge, andReiland,who are presently employed by Respondent,as itisbelievedthey were impelledto tellthe truth regardless of what consequences might eventuateForkner and Andrews, the allegeddiscriminatees,were forthright witnesses whosetestimonyis credited.Dundas' testimony with respect to the details and circumstances of the salient factsin this case is contradictory, confused, incoherent, and, in some instances, outrightimprobabilities.His first version of these events was given when he was called totestify by the General Counsel as a witness under Section 43 (b) of the Rules of CivilProcedure for the Federal District Courts.9Another version was testified to byDundas whencounselfor Respondent called him in presenting its defense.A recon-ciliation of his various contradictory and inconsistent versions is quite impossible.His first version, when questioned by the General Counsel, was given with considera-ble discrepancies, contradictions, hesitation, and equivocation.His second versionwas given in reply to leading questions which were propounded to him when he wasunder examination by his own counselMoreover, in evaluating Dundas' testimonygiven when he was being examined originally by the General Counsel under Section43(b)supra,as againsthis testimony given when he was under examination by hisown counsel, considerable aid has been derived in resolving his credibility by com-paring his testimony on direct examination with what he testified to on hiscross-examination.B. The testinonyShortly after receiving the Union's letter requesting recognition and bargaining, ameeting of all the employees in the unit was held on March 1, 1965, at the Employer'srequest.10At least a portion of the meeting was held during working hours andattendance was mandatory.Arthur Sauver credibly testified that at this meeting Dundas stated that if theemployees voted for the Union, they would not retain the privileges they presentlyenjoyed.He also testified that sometime in March while speaking with Dundas inhis office, the lattersaid"that he would . .. fight the union if it cost him hisbusiness."Frank Olander, who is presently employed by the Respondent, testified that attheMarch 1 meeting of all the employees, Dundas announced he was increasingtheir hourly rate of pay.At this firstmeeting,Olander testified, Dundas said "hewas not there to threatenus or get onour backs or anything but he said that we allknew what he thought of the union and if anybody was not satisfied they should workelsewhere "About March 1, Olander had a conversation at the plant with Robert R. Meyers,Respondent's vice president and treasurer.At that time and place, Olander testi-fied that Meyers "asked me why the men, what was the big gripe about the men, howcome they wanted to join the union, and I told him the biggest gripe was they feelthey should have araise, andhe asked me if I knew who started the union and I toldhim there was no certain man, that each one of us talked to the union, myself and allthe rest of us talked to theunion andno particular man started it.He said if heknew who started it he would can him. I told him he should not do that, no, he saidif he was a littlemore sureof himself he would can Bill Thompson,and Itold himnot to do that because Bill Thompson didn't have anything more to do with itthan the rest ofus, and hesaid, `I will take your word on that and drop it' "Robert Arledge, who is presently employed by the Company, testified with respectto the firstmeeting asfollows -[Dundas said], "I hearsome of you are not very happy here," and then he alsosuggestedthat if anyone was not happy here and didn't like the operation or theway itwas run,the best thing we could do, I believe, he said, "I would appreciateit if you would just move on and find work elsewhere and leave the rest of usalone.".He did mention the unionin a way.He said he didn't want aunion to tellhim how to pay his bills.'The pertinent provisions of this section state,in substance,that a partymay inter-rogate any unwilling or hostile witness by leading questions where such adveise witness isan officer,director,or managing agent of a public or private corporation10The General Counsel offered a stipulation which Respondent's counsel agreed to thatthis first meeting was held on either March 3, 4, 5, or 8, 1965However, at page 132 of thetranscript,Respondent's counsel offered to stipulate that the correct date is March 1 andto rescind the prior stipulationThe record fails to reveal whether the General Counsel'srepresentative agreed.Based upon the entire record and an analysis of the probativechronology of events,it is found that the first meeting of management with the employeeswas held onMarch1, 1965. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry McDonald,who was employedby Respondent, from 1956 until the day ofthe election when he quit,testifiedthat at the first-meeting ofthe employees thatDundas"was kind' of hot there and he said if anybody didn't like working in theplace or didn't like hisconditionsor anything like that, he wished they wouldmove on." 'Just beforethe election,McDonald testified that VicePresidentMeyers, '.wantedto know why a bunch ofus guys didn'thave our own outfit and come up and, haveour own grievanceswith him insteadof going to someone else for help."Lester Nedrow, an employee of the Company, testified he had a conversation withMeyers on either March 1 or 2 at the plant.According to Nedrow, Meyers "asked[him] if I wasin with the guys on theunionand I said yes, and he says he didn'tthink I would becauseIwastoo plain spoken, and he said, well, he would can theguy if he knew who started the union, and Isaid, `Well, you can't crack a whip overtheir heads all the times.'And he says, 'No, but sometimes you would like to.'Now he was angry, I don't know if he meant it or was just talking."Henry Reiland, who has been employed by the Company since 1956, testified thatDundas telephoned him before the election and "asked [him] if I knew if the unionwent in I would lose my pension."On the day before the election, testified Rieland,Dundas said to him "that he heard I was for the union . . . and he said then, ifthe union went in I would suffer the consequences."Itwas stipulated that Frank Forkner, one of the two alleged discriminatees, "upuntil the time of his dischargewas a goodemployee and [Respondent] found nofaultwith him."He was employed by the Company at two different times for atotal of approximately 3 years.With no advance warning, he was fired by Dundason Friday, April 23, 1965, at 3:30 p.m., the end of his shift.Dundas, at that timesaid: "I won't be needing you come Monday."He was handed his paycheck at thetime of his discharge although the regular payday was not until the followingMonday."JamesAndrews, the other employee who was fired on April 23, the same day as.Forkner, worked about 18 months for the Respondent.During that time he receivedno complaints about his work or any indication he was to be discharged until Dundashanded him his paycheck at the end of the working day and told him he was fired.Dundas testified he discharged Forkner and Andrews because of "trouble thatthey had createdamongstthe men and the destruction of property, company property,equipment, and then through the advice of the attorney of the company [he firedthem because] I was afraid that they were going to cause bodily harm to some ofthe employees or damage the property."This fear was based, he testified, on thetwo alleged discriminatees throwing rocks and squirting water from a hoseon otheremployees.However, he admitted he never reprimanded them for throwing rocksor squirting water.Dundas also testified that he discussed the situation with a BoardField Examiner by the name of Cabanucks on the day of the election who "told meI should fire those two."With respect to the "destruction of property," Dundas testified as follows:We have an overhead traveling crane that is 20 feet in the air and 40 feet wide-and it consists of winches that raise these castings and it is operated by pushbutton control that is worked from the ground and we had about six calls [2 or3weeks prior to Forkner's and Andrews' discharge] to an electrician to repairthis and^the electrician said there was just wilful destruction of the equipmentand property, and since we fired them we have not had 'a call for an electrician.Dundas went on to testify that Forkner and Andrews were the only two employeeswho operated this crane.12Dundas then testified that the electrician reported thisto himabout October 13, 1965, 6 months after Forkner and Andrews were fired, butthe crane, he stated, broke down "probably two weeks before we fired them."Forkner when asked about Dundas' testimony with respect to the. destruction ofproperty answered as follows- "Well, the general condition of the crane is,-I wouldnot say itis inexcellent condition but probably average."He denied that the cranewas maliciously or intentionally sabotaged or damaged-stating that the reason thecrane was breaking down within 3 or 4 weeks of the time that-he was fired was be-causeitwas being used to lift pipe which was too heavy for the crane and this was"In Burk Brothers V. NL.R.B;117 F.2d 686, 687 (C.A 3), it washeld that an em-ployee was discharged rather than laid off because he was paid off immediatelyandinot.on,the regular payday.12 FIe later qualified this by testifying: "It is very seldom any one everuses it besides thetwo men [who were fired]." DUNCLICK, INC.15causing the cables of the crane to break.He testified that he mentioned this toDundas and Meyers and suggested that they should use the lift truck but they con-tinued to use the crane so that"due to all this stress and strain on it it broke .several times even breaking the cable that does the actual lifting on the crane."Forkner also testified that "the electrical cable was in very poor shape; it had beentaped and spliced and there had been a dozen and one splices in the old cable."Whenthe electrical company came to repair the crane, after it broke down, testified Forkner,they put on two or three new cables whereas the plant electrician would just tapethese cables together when they broke and taped them together.Forkner also testi-fied that during this period of time when the crane was breaking down he was notcriticized but that Meyers and Dundas merely asked him why the cables kept break-ing and he told them the reasons stated above.On cross-examination, he testified that a year before his discharge, while the cranewas being operated by employees other than he and Andrews, it "burned lip."With respect to squirting water on employees, Forkner testified that in 1963 heand a few other employees engaged in some "horse-play."The second water incidentoccurred, he testified, a week before the election when he was washing a wheelbarrowand some water unintentionally splashed on another employee.He testified he wasnot reprimanded for either of these two incidents.He also denied Dundas' testi-mony that he threw rocks at his fellow employees.Andrews corroborated Forkner's testimony with respect to the state of disrepairof the crane, and also the water-squirting and rock-throwing incidents as well as analleged threat to another employee.13On cross-examination, Andrews testified that"everybody knew how I was going to vote because when we went down to the [union]meeting [February 25, 1965] we talked about it."Henry J. Reiland, an employee, testified he operated the crane "a few times."He stated that as recently as October 20, 1965, it was necessary to twist the cables"before [the crane] will work right... it is all twisted together and you have gota tape."On cross-examination, he testified that around October 1, 1965, the "cranewould not work left or right" and that immediately after Forkner and Andrews weredischarged on April 23, 1965, "the crane did not work and I had to take the wire andtwist it around and then tape it" because the cables were old and in poor condition.C. ContentionsIt is the General Counsel's position that the facts in this proceeding require a find-ing that Respondent violated Section 8(a)(1), (3), and (5) of the Act by grantinga unilateral and general wage increase, making coercive statements, discharging twoemployees, and refusing to recognize and bargain with the Union in order to gaintime to undermine the Union.He requests an order requiring the Company to bargainwith the Union and not merely a runoff electionThe Respondent denies it made any threats or promises but was exercising its con-stitutional right of free speech.With respect to the wage increase, Respondentargues it was consistent with its general planThe two alleged discriminatees' dis-charge was justified because they were "troublemakers" who caused confusion anddisruption in their work areas as well as constantly causing the crane to break downthrough their negligence.Regarding the alleged 8(a) (5) violation, it is Respondent'sview of the law that if at the time the employer is approached by a union whichoffers to show authorization cards to a disinterested third party, that the employermay refuse to grant recognition on the basis of a card check and demand an electionwithout being guilty of an unfair labor practice.Ancillary to this is Respondent'scontention that there is insufficient evidence in this case to justify an order deprivingthe Respondent and its employees of the safeguards of a secret-ballot electionD. Conclusions1.The alleged violations of Section 8 (a) (1)In determining whether an employer's conduct amounts to interference, restraint,or coercion within the meaning of Section 8(a)(1), the test is not the employer'sintent or motive, but whether the conduct is reasonably calculated or tends to interferewith the free exercise of the rights guaranteed by the Act.14Then too, on the issue18 Sauver, an employee, Respondent claimed, was threatened by Forkner and Andrews.When Sauver testified, be made no mention of this nor did Respondent question him aboutit at the hearing14Time-O-Dfatic, Inc v N L R.B.,264 F 2d 96, 99 (C A. 7) ; NecoElectrical ProductsCorporation,124 NLRi3 481, 482. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDof whether the Respondent violated Section 8(a)(1), consideration has been givenalso to Respondent's union animus and discriminatory discharges and layoffs as it isnot required that each item of Respondent's conduct be considered separately andapart from all others, but consideration must be given to all such conduct as a wholewith a view to drawing inferences reasonably justified by their cumulative probativeeffect.15In applying these principles to this case, it is concluded and found that by the fol-lowing conduct the Respondent violated Section 8(a)(1) of the Act as it interferedwith, restrained, and coerced the employees in their freedom to choose to be repre-sented by the Union or no union.As the Board declared inDal-Tex Optical Corn-patty, Inc.,137 NLRB 1782, 1786: "Conduct violative of Section 8(a) (1) is,a fortioi i,conduct which interferes with the exercise of a free and untrammeled choice in anelection.This is so because the test of conduct which may interfere with the `labora-tory conditions' for an election is considerably more restrictive than the test of con-duct which amounts to interference, restraint, or coercion which violates Section8(d)(1) "Thus, the employees' election choice was interfered with within themeaning of 8(a)(1): (1) When Respondent granted a general wage inciease onMarch 1, 1965, to its employees immediately following its knowledge that the Unionclaimed to represent a majority of the employees; (2) by Dundas telling Sauver hewould fight the Union even if it cost him his business; (3) by Dundas telling the em-ployees at the meeting that if they were not satisfied with their working conditionsto find a job elsewhere; (4) by Meyers interrogating employees individually as to whostarted the Union and if he found out who it was he would fire him; (5) by Dundastelling Reiland that if the Union came in he would lose his pension and "suffer theconsequences"; and (6) by Dundas stating to Sauver he would oppose the Unioneven if it cost him his business.is2 Section 8(a)(3)Respondent's stipulation,supra,that Forkner was a good employee and found nofaultwith his work is tantamount to admitting the 8(a)(3) allegations of the com-plaint with respect to him; namely, that he was discharged for his union activities.Merely to state the facts is sufficient to negate Respondent's denial of any wrong-doing with respect to Andrews.He was a capable and qualified employee with asatisfactory work record.The water-squirting and rock-throwing incidents, as testi-fied to by Dundas, are not credited.The versions as related by the two discriminateesare believed to be true.Their sudden and precipitate discharge with no warning that disciplinary action wasimminent indicates that a proscribed motive was the cause for their discharges.Thefact that the record in this case discloses that there was no basis for the Respondent'salleged dissatisfaction with Forkner and Andrews compels the conclusion that thedecision to discharge them was not made until they evidenced an interest in theUnion.Corroborative of this conclusion is the failure of Dundas, at the time oftheir discharge, to offer them any reason whatsoever which reflected on these twoemployees' quality of work.These factors along with Respondent's knowledge oftheir union interest and the unconvincing nature of the reasons which the Companysubsequently offered for their discharge compels the conclusion that Andrews andForkner were discriminatorily discharged within the meaning of Section 8(a)(3)of the Act.173. Section 8(a)(5)InJohnnie's Poultry Co.,146 NLRB 770, the employer violated the Act by refus-ing the majority union's request for recognition and demanding a Board electionassertedly because the employer did not regard the union's authorization cards as a11N L.R.B. vPopeilBrothers, Inc,216 F.2d 66, 68 (C A7) , N L R.B v C W. Radcliffe,et al. d/b/a Iloinedale Tractor & EquipmentCompany,211 F2d 309, 313 (C.A. 9), cert.denied 348U.S. 83319 Itis recommended that the allegationbe dismissed(10(b) of complaint) that Respond-ent sought to convince the employees they would lose their money invested in the Com-pany's insurance plan if they selected the Union as their representative because of insuf-ficient proof.17Respondent's failure to call the electricianas a witness,who Dundas testified statedthat the crane's breakdown "was just wilful destruction" casts doubt on the veracity ofthis alleged cause for dischargeSeeN L R R v Melrose ProcessingCo, 351 F 2d 693(C A. 8) , NL P B v. Wallick and Schwalm Company,198 F 2d 447, 483 (C A 3). -DUNCLICK, INC.17reliable indication of employees' desires, since the employer did not have a good-faithdoubt of the union's majority.It is a reasonable inference, in view of Respondent's other conduct designed todefeat the Union at the polls, that Respondent's refusal to accede to the Union'srequest for recognition, based on the authorization cards, was in furtherance of aplan to gain time in which to undermine the Union's strength.18 It utilized this timeto engage in the unfair labor practices hereinbefore described, which were designedto destroy the Union's majority status and prevent a free election.Section 8(a)(5) of the Act makes it an unfair labor practice for an employer torefuse to bargain with the representative designated by a majority of his employeeswithin an appropriate bargaining unit. It does not state that the employer'sobligation to bargain is conditioned upon the Board's certification of the union'srepresentative status nor, indeed, upon submission by the union of any proof of itsrepresentative status.19The Board, acting not upon any express statutory require-ment, but rather upon the equitable principle that an employer who entertains agenuine doubt as to a Union's representative status should be entitled to have thatdoubt resolved before being required to bargain, has applied the statute so as toexcuse an employer from his obligation to bargain if his refusal is motivated by a,good-faith doubt as to that status.Since this exception is grounded upon equitableprinciples, however, the Board does not permit the employer to avoid his obligationto bargain with the representative which in fact represented a majority at the timeof the bargaining request, where the employer thereafter engages in unfair laborpractices which tend to dissipate that majority status or to prevent a free choice in asubsequent election.Such an employer, having "made no effort to learn the facts"concerning the free and uncoerced choice by his employees at the time the unionclaims to have been designated by a majority of them, and having, instead, embarkedon an unlawful course of conduct designed to undermine the union's strength andprevent a free election, must take "the chance of what [the facts] might be." 20Accordingly, as stated inN.L.R.B. v. Armco Drainage & Metal Products, Inc.,Fabricating Division,21"Itmay also be said that even though an employer be indoubt as to a union's authority, such doubt does not excuse it where it is plain thatits position was not based upon any doubt-but upon its unwillingness to treat withthe representative of its employees."Accordingly, it is found that Respondent's refusal to bargain on and after Febru-ary 28, 1965 (see General Counsel's Exhibit 3), was not motivated by any good-faithdoubt as to the Union's majority status in an appropriate unit but was instead moti-vated by a desire to gain time in which to dissipate that majority status.Here thereis present a continuing and extensive campaign on the part of Respondent in opposi-tion to the Union, in which there appear repeated violations of Section 8(a)(1), andalso of Section 8(a)(3), following the refusal to bargain on a card check and up tothe time of the election.The refusal to bargain was therefore in violation of Sec-tion 8(a)(5) and (1) of the Act, and the Union's loss of the election followingRespondent's refusal to bargain and other unfair labor practices does not relieveRespondent of its obligation now to bargain with the Union 22Under such circum-stances, the Union is entitled to a bargaining order.23>e Commercial ChemicalCompany,103 NLRB 465, 467-468, 469;Clearfield Cheese Com-pany, Inc.,106 NLRB 417, 440.1OUnited Mine Workers v.Arkansas Oak Flooring Company,351 U S. 62, 71-72.20N.L R.B. v. Remington Rand; Inc,94 F.2d 862, 869 (C.A. 2), cert. denied 304 U.S.567 and 585 ;N.L R B. v Dahlstrom Metallic Door Company,112 F.2d 756, 757 (C.A. 2).- 220 F.2d 573, 577 (C.A. 6).12Joy Silk Mills, Inc. v. N.L.R.B.,185 F.2d 732, 741 (C.A.D.C.), cert. denied 341 U.S.914;InternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO (S.N C.Manufacturing Co., Inc.),352 F.2d 361 (C.A.D.C.), cert denied 382 U.S. 902;N.L.R B.v.Stow Manufacturing Co.,217 F.2d 900, 904-905 (C.A. 2), cert. denied 348 U.S. 964;AmalgamatedClothingWorkers of America, AFL-CIO (Edro Corporationand AnsaceCloves, Inc.) v N.L.R B,345 F.2d 264 (C.A. 2) ;N.L.R.B. v.SoutheasternRubber Mfg.Co., Inc,213 F2d 11, 15 (C.A.5) ; N.L.R.B. v. Armeo Drainage& MetalProducts, Inc.,220 1F.2d 573, 577 (C.A. 6), cert. denied 350 U.S. 838;N L R.B. v. Model Mill Company,Inc.,210 F.2d 829, 830 (C.A.6) ; N.L.R.B. v. Howell Chevrolet Company,204 F.2d 79,86 (C.A.9), affd.346 U.S. 482; cf.N.LR.B. v. Joe and Mike Caldarera,d/b/a FalstaffDistributingCompany,209 F.2d 265, 268-269 (C.A.8) ; Flomatic Corporation, 147NLRB 1304.aiIrving Air Chute Co ,149 NLRB 627.243-084-67-vol. 159-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, when the Respondent, on March 1, a few days after the Union requestedrecognition and bargaining and less than 2 months before the election, unilaterallyincreased its employees' hourly wage rate without first consulting or discussing it withthe Union before it went into effect, Respondent thereby violated Section 8(a)(5).24It also violated Section 8(a)(1) because where such action is announced before anelection its effect is to impinge .on the employees' freedom of choice 25.Finally, the Company's unfair labor practices, which began immediately upon theUnion requesting recognition, were intended to, and did, dissipate the Union'smajoritystatusand destroyed the conditions for a fair representation election.Butthe law is well-settled that where an employercommits unfair laborpractices whichtend to affect a union's claim to majority status, the question whether the unionrepresents a majority must be determined as of the time the illegal acts were com-mitted.The Respondent, having prevented by its ownillegalconduct the holding ofa free election, must abide by other means of determining whether the Union had amajority.As the Union enjoyed majority status at the time of the illegal acts (astatuswhich was established in the instant case on February 25, 1965, by validauthorization cards), the Board may properly order the Employer to recognize theUnion and bargain with it, for any other result would permit the Employer to profitby his own wrong.26Indeed,even where a union has a card majority but has made)no request to bargain, and the employer has committed unfair labor practices whichprevent a fair election and tend to destroy that majority, an affirmative bargainingorder may appropriatelyissueto restore thestatus quo antethe unfair labor prac-tices.27And the filing of the petition for certification does not relieve the employerof hisbargainingobligation particularly where he frustrates by unfair labor practicesthe very proceeding which the petition instituted.It follows from the foregoing settled principles that the Company should be orderedto bargain with the Union as it enjoyed majority status on February 25, 1965, astatuswhich it established by valid authorization cards.The Respondent neverthe-less, insisted on a Board election and entered on a course of proscribed conduct in-dicating that such insistence was not motivated by a good-faith doubt of the Union'smajority but rather by a rejection of the collective-bargainingprinciple in order togain timewithin which to undermine and dissipate the Union's majority support beforeelection day.28Under the well-establishedJoy Silkprinciple,supra,this absenceof good faith as shown by the Employer's independent violations of Section8 (a) (1)and (3)during the preelection period, which formed the basis for the Union's objec-tionsto the conduct of the election, was a violation of Section8(a)(5).29I have carefully read and studied counsel for the Respondent's excellent brief whichmakes a thorough analysis of the testimony in support of his contention that theGeneral Counsel has failed to prove the unfair labor practices alleged in the com-plaint andcitesvarious cases in support.However, I findno occasionfor lengtheningthisDecision by citing, distinguishing, or discussing them becauseit isbelieved thatthe controlling reasons for this Decision have been sufficiently discussed.Moreover,Respondent Counsel's argumentsare premised on an interpretation of the facts whichI do not share.W. THE REMEDYHaving found that Respondentengaged inunfair labor practices as above set forth,itwill be recommended that itceaseand desist therefrom and take affirmative action,set forth below, found necessary and designed to effectuate the policies of the Act.Havingfound that Respondent interfered with, coerced, and restrained its em-ployees in the exercise of rights guaranteed by Section 7 of the Act which the basicu N.L R B.,v.Benne Katz, etc., d/b/a Williamsburg Steel ProductsCo, 369 U S. 736;N.L.R.B:'v. American Aggregate Company, Inc.,305 F.2d 559(C.A.5) ; Mantzowitz Mfg.Corp',153 NLRB 1517.25N.L.R.B.v.ExchangeParts Company,375 U.S. 405, 409. Cf.SenecaPlastics, In-corporated,149 NLRB 320.20 See, e.g.;Franks Bros.Company v. N.L.R.B ,321 U S. 702, 703-705;N.L.R.B. v.Stow ManufacturingXo.,217 F.2d 900, 904-905 (C.A. 2), cert. denied 348 U.S. 964;Joy Silk Mills,Inc. v. N.L.R.B.,185 F 2d 732, 741-742, 784-795 (C.A.D.C.), cert. denied341 U.S. 914.zrSeeGreystone Knitwear Corp ,136 NLRB 573, 575-576, enfd. 311 F 2d 794 (C.A. 2),and see alsothe decisions of the First, Third, Fifth,and EighthCircuits cited inGreystone,136 NLRB 576, footnote 4.28 Ben Duthler,Inc.,157 NLRB 69.29Boot-SterManufacturing Company, Inc,149 NLRB 933., DUNCLICK, INC.19purpose of the Act was designed to achieve, it shall be recommended that Respondentbe required to cease and desist from in any manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed them by Section 7 oftheAct 30Having found that Respondent discriminatorily terminated Frank Forkner andJames Andrews, it shall be recommended that it offer to each of them immediate,full, and unconditional reinstatement to his former or substantially equivalent posi-tion,without prejudice to his seniority or other rights, privileges, or working condi-tions, and make each of them whole for any loss of earnings suffered by reason ofthe discrimination against him, by paying to each a sum of money equal to theamount he would have earned from the date of the discrimination against him untilsuch discrimination has been fully eradicated, less his net earnings during the periodof such discrimination.Backpay with interest at the rate of 6 percent per annumshall be computed in the manner set forth in F. W.Woolworth Company,90 NLRB289, andIsis Plumbing and Heating Co.,138 NLRB 716.The remedial purposes of the Act are quite clear. It is aimed, as the Actsays (§ 1) at encouraging the practice and procedure of collective bargainingand at protecting the exercise by workers of full freedom of association, of selforganization and of negotiating the terms and conditions of their employmentor other mutual aid or protection through their freely chosen representative.31Itwas the duty of the Respondent to refrain from disturbing the status quoby coercive conduct pending the resolution of the representation question, andto permit the Union to have a free opportunity to increase and retain its mem-bership by legitimate organizational activity and to participate in a free anduncoerced election, which would determine whether or not it was the statutoryrepresentative . . . 32Inasmuch as the discharge of employees for reasons of union affiliation or con-certed activity has been regarded by the Board as one of the most effective methodsof defeating the exercise by employees of their rights to self-organization, I am ofthe belief that there is danger that the commission of unfair labor practices generallyis to be anticipated from Respondent's unlawful conduct in the past. It shall berecommended, therefore, that Respondent be required to cease and desist from inany manner interfering with, restraining or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.33CONCLUSIONS OF LAW1.By interfering with,restraining,and coercing employees in the exercise of rightsguaranteed themin Section7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.2.All production and maintenance employees employed by the Respondent at itscement block plant in Lewiston, Idaho, including truckdrivers, but excluding all otheremployees, office clerical employees, salesmen, janitors, watchmen and/or guards,and supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.3.At all times since February 25, 1965, the Union has been the exclusive repre-sentative of all the employees in the aforesaid unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.4.By refusing on and after February 28, 1965, to bargain collectively with theUnion, Respondent has engaged and is engaging in an unfair labor practice withinthe meaning of Section 8(a) (5) and (1) of the Act.5.By discharging, and/or terminating the employment of Frank Forkner and JamesAndrews as set forth above, Respondent discriminated against them in regard to theirtenure of employment, and the terms and conditions thereof, to discourage member-ship in the Union and thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection2(6) and (7) of the Act.30N.L.R B. v. Entwistle Mfg.Co, 120 F.2d 532(C A. 4) , California Lingerie Inc,129NLRB 912.31RepublicSteel Corporationv.N.L.R.B.,311 U.S. 7, 1032InternationalBroadcastingCorporation(KWIZH),99 NLRB 130, 133.31N L.R.B. v. Entwistle ill fg , 120 F 2d 532, 536 (C A. 4). 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, it is recommended that the Respondent, Dunclick, Inc., itsofficers, agents,successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees as to their membership in, views about,or activities on behalf of, Teamsters Union Local No. 551, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, or any other labor organization; or directly or by implication promisingwage increases or other benefits to any employee for ceasing to assist or support theaforesaid Union or any other labor organization.(b) Threatening employees with discharge if they support or assist any labororganization.(c)Threatening to close down the plant if any union were selected by employeesas their collective-bargaining representative.(d)Discouraging membership in the aforesaid Union, or any other labor orga-nization of its employees, by discriminatorily discharging, or in any other mannerdiscriminating against, any employee in regard to hire, tenure, or any term or con-dition of employment.(e)Refusing to bargain collectively concerning rates of pay, wages; hours, andother terms and conditions of employment, with Teamsters Union Local No. 551,affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Independent, as the exclusive representative of all theiremployees in the following appropriate unit: All production and maintenance em-ployees employed by the Respondent at its cement block plant in Lewiston, Idaho,including truckdrivers, but excluding all other employees, office clerical employees,salesmen, janitors, watchmen and/or guards, and supervisors as defined in the Act.(f)Discouraging membership in Teamsters Union Local No. 551, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Independent.2.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Upon request, recognize and bargain collectively with the above-named labororganization as the exclusive representative of all employees in the appropriate unitwith respect to rates of pay, wages, hours, and other terms and conditions of em-ployment, and, if an understanding is reached, embody such understanding in a signedagreement.(b)Offer to Frank Forkner and James Andrews immediate, full, and uncondi-tional reinstatement to their former or substantially equivalent position, withoutprejudice to their seniority or other rights, privileges, or working conditions, and makethem whole for any loss of earnings they may have suffered by reason of the dis-crimination in the manner set forth in the section hereof entitled "The Remedy."(c)Notify Frank Forkner and James Andrews if they or either of them ispresently serving in the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended, after discharge from theArmed Forces.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful todetermine or compute the amount of backpay due, as herein provided.(e) Post at its plant premises in Lewiston, Idaho, copies of the attached notice"Appendix." 34Copies of said notice, to be furnished by the Regional Director forRegion 19, shall, after being duly signed by Respondent's representative, be postedby it immediately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered by any other material.941nthe eventthisRecommendedOrder is adopted by theBoard, thewords "aDecision and Order"shall be substitutedfor the words "the RecommendedOrder of aTrial Examiner" In the notice. If the Board'sOrder is enforcedby a decree of a UnitedStates Court of Appeals,the notice shallbe furtheramendedby the substitution of thewords "a Decree of the United States Court of AppealsEnforcing an Order" forthe words"a Decision and Order." DUNCLICK, INC.21(f)Notify the aforesaid Regional Director, in writing, within 20 days from thedate of receipt of this Decision, what steps it has taken to comply herewith.35In the event this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the aforesaid Regional Director, in writing, within 10 daysfrom the date of this Order, what steps it has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Teamsters Union Local No. 551,affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent, or any other labor organization ofour employees, by discriminating in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT coercively interrogate you about your membership, views on,or conduct on behalf of any union, or inciease your wages or promise benefitsfor your not supporting any union.WE WILL NOT threaten you with discharge.WE WILL NOT discharge or in any other manner discriminate against you be-cause of your assistance to or support of any unionWE WILL offer to Fred Forkner and James Andrews immediate and full rein-statement to their former jobs with us, and pay them the wages they lost byreason of their discharge.WE WILL NOT close down the plant if you select a union to represent you.WE WILL NOT in any manner interfere with, restrain, or coerce you in theexercise of your right to self-organization, to form labor organizations, to joinor assist Teamsters Union Local No. 551, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, In-dependent, or any other labor organization of our employees, to bargaincollectively through representatives of your own choosing, or to engage in otherconcerted activities for the purposes of mutual aid, or to refrain from any and allsuch activities.WE WILL NOT refuse to bargain with Teamsters Union Local No. 551, affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent, as the exclusive representative of our em-ployees in the bargaining unit described below.WE WILL, upon request, bargain with Teamsters Union Local No. 551, affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent, as the exclusive representative of all the em-ployees in the bargaining unit described below with respect to rates of pay, wages,hours of employment, and other conditions of employment, and, if an under-standing is reached, embody such an understanding in a signed agreement.WE WILL NOT in anymannerinterfere with the efforts of Teamsters UnionLocal No. 551, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Independent, on behalf of suchemployees;The bargaining unit is:All production and maintenance employees employed by the Respondent atits cement block plant in Lewiston, Idaho, including truckdrivers, but ex-cluding all other employees, office clerical employees, salesmen, janitors,watchmen and/or guards, and supervisors as defined in the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of any union.DUNCLICK, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify Fred Forkner and James Andrews if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 327Logan Building, 500 Union Street, Seattle, Washington, 98101, Telephone 583-4583.Stiney's Corp.,t/a Wolfie'sandLocal Joint Executive Board ofNew YorkCity,Hotel and Restaurant Employees and Bartend-ers International Union,AFL-CIOand Culinary Workers ofNew York,Local 923, Retail,Wholesale and Department StoreUnion,AFL-CIO;Associated Food Shops, Inc., Parties to theContract.Case No. 2-CA-105,02.June 10, 1966DECISION AND ORDEROn March 18, 1966, Trial Examiner E. Don Wilson issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,and recommendingthat it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's De-cision.Thereafter, the General Counsel filed limited exceptions tothe Trial Examiner's Decision; none of the other parties filed excep-tions or briefs.Pursuantto the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegatedits powersin connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Trial Ex-aminer'sDecision, the General Counsel's exceptions, and the entirerecord in this case, and hereby adopts the findings, conclusions,' andrecommendationsof the Trial Examiner.[The Boardadopted the TrialExaminer'sRecommendedOrder.]i Conclusionof Law 4 of the TrialExaminer'sDecisionis amendedto reflect our ap-proval of the Trial Examiner's finding that the RespondentviolatedSection 8(a) (3) of theAct by unlawfully entering into a union-security agreement with Local 923.While the Trial Examinerfound that Respondent'sagents Steinbergand Kay, as wellas Sklar,solicited employees and prospectiveemployeesto become members ofLocal 923in violation of Section 8(a) (1) ofthe Act, he did not,in his concluding findings, includethe conduct of Steinbergand Kay.TheGeneralCounsel excepts to the Trial Examiner'sfailure to do so.We find meritin this exceptionand, therefore,find that, by this conduct,the Respondent further violatedSection 8(a) (1) of the Act.159 NLRB No. 7.